JOHNSON, J.
The employer appeals the circuit court judgment reinstating the referee’s decision awarding claimant permanent and total disability. The Workmen’s Compensation Board had reduced the award to 160 degrees for unscheduled permanent partial disability.
Claimant is a 52-year-old male with a high school equivalent education and IQ score of 98. He has worked most of his adult life as a truck driver and loader. On October 13,1972 he suffered a compensable injury to his back. During the period from the accident until December 1974 claimant was examined by six different physicians and a psychologist. There is no dispute that the injury caused only partial physical disability. The claim for permanent disability arises out of alleged psychological problems aggravated by the industrial injury.
The referee’s decision was premised on his observation of the claimant in 1973 and 1975 and in particular the apparent weight loss of 40-50 pounds during this period. He also attached great weight to the wife’s testimony describing the deterioration of claimant’s mental and emotional condition. The referee acknowledged that the numerous medical and psychological reports in the record did not reflect a condition warranting award of permanent disability.
The board took the position that the medical and psychological reports should have been given greater credence. We agree. The thrust of the medical and psychological evaluations are that claimant suffered from preexisting psychological problems, that the industrial injury caused both permanent partial physical disability and also aggravated claimant’s psychological problems, but that the aggravation was not of a sufficient degree to cause permanent total disability. The order of the Workmen’s Compensation Board should be reinstated.
Reversed.